      Case: 1:21-cv-00586-DRC Doc #: 1 Filed: 09/10/21 Page: 1 of 9 PAGEID #: 1




                           THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

MELISSA THACKER                                  :
8811 Plainfield Road                             :
Cincinnati, OH 45236                             :        Case No.: 1:21-cv-586
       Plaintiff,                                :
                                                 :        Judge
v.                                               :
                                                 :
ABM INDUSTRIES, INC.                             :
354 Gest Street                                  :
Cincinnati, OH 45203                             :        Jury Demand Endorsed Hereon
       Defendant.                                :


                                             COMPLAINT


         Now comes Plaintiff Melissa Thacker, (“Plaintiff”) by and through her undersigned

counsel and proffers this Complaint for damages against Defendant ABM Industries, Inc.,

(“Defendant”).

                               PARTIES, JURISDICATION, VENUE

1. Plaintiff is a United States citizen and a resident of the State of Ohio.

2. Defendant is a foreign corporation which owns and operates the facilities in the Cincinnati,

     Ohio region.

3. At all times relevant hereto, Plaintiff was an “employee” as that term is defined under the

     applicable federal and state law, including but not necessarily limited 42 U.S.C. § 2000e and O.R.C. §

     4112.01.

4. At all times relevant hereto, Defendant was an “employer” as that term is defined under

     applicable federal and state law, including but not necessarily limited to 42 U.S.C. § 2000e and

     O.R.C. § 4112.01.
     Case: 1:21-cv-00586-DRC Doc #: 1 Filed: 09/10/21 Page: 2 of 9 PAGEID #: 2




5. This action is brought pursuant to the 42 U.S.C. § 2000e and O.R.C. 4112 et seq.

6. Jurisdiction is conferred upon this Court by 28 U.S.C. § 1331, which provides for original

   jurisdiction of Plaintiff’s claims arising under the law of the United States.

7. This Court has jurisdiction over Plaintiff’s claims under the statutory law of Ohio pursuant to

   supplemental jurisdiction as codified at 28 U.S.C. § 1367.

8. This Court has jurisdiction over Plaintiff’s claims under Title VII pursuant to 42 U.S.C. §

   2000e-5 as Plaintiff has exhausted all administrative remedies and received the Right to Sue

   Letter that was dated June 15, 2021.

9. Venue is proper pursuant to 28 U.S.C. § 1391, because Plaintiff entered into an employment

   relationship with Defendant in the Southern District of Ohio and performed her job duties

   there, and Defendant is doing substantial business in the Southern District of Ohio.

                                  FACTUAL BACKGROUND

10. Plaintiff began working as an Account Manager for Defendant in approximately June 2008. In

   that position, Plaintiff’s job duties consisted of working as an on-site manager at locations of

   Defendant’s customers, helping direct and manage Defendant’s employees servicing the

   specific customer.

11. Plaintiff earned a base salary of $55,016.00 at the time of her termination.

12. Plaintiff’s first account while working for Defendant was at the First Financial building in

   downtown Cincinnati, Ohio. Plaintiff took over that account after the building’s General

   Manager, Ralph Shine, demanded that Defendant remove Defendant’s previous Account

   Manager, Jim Parrish.

13. Despite Mr. Shine’s request to remove Mr. Parrish from the account, Defendant promoted Mr.

   Parrish to a District Manager soon after his removal. Plaintiff performed well on that account


                                                 2
     Case: 1:21-cv-00586-DRC Doc #: 1 Filed: 09/10/21 Page: 3 of 9 PAGEID #: 3




   after taking over for Mr. Parrish. Mr. Shine consistently provided Plaintiff positive feedback

   on her and her team’s performance.

14. Mr. Shine left his General Manager role a few years after Plaintiff took over the account.

15. Soon after Mr. Shine left, Mr. Parrish began frequenting Plaintiff’s account. During one of

   Mr. Parrish’s visits, he said to Plaintiff, “the workplace is not for women,” indicating that

   “women should be at home while men should be in the workforce trying to support the family.”

16. Naturally, Plaintiff was highly offended by Mr. Parrish’s comments given, among other

   reasons, she is a woman in the workforce.

17. Plaintiff reported Mr. Parrish’s comments to Defendant’s human resources a few months later.

   Defendant’s human resources department conducted an investigation and, upon completing the

   investigation, Defendant moved Plaintiff to an account away from Mr. Parrish.

18. Defendant moved Plaintiff to an account at the Fourth & Vine building. Peter Birmingham

   was the building’s General Manager.

19. Plaintiff performed well on that account for almost the following seven years.               Mr.

   Birmingham provided her positive feedback during that time.

20. Defendant lost that account only because the owners of the building sold the building to new

   owners who are in the process of converting the building to residential condos. Plaintiff never

   saw Mr. Parrish at her account during that time.

21. In or around September 2019, Defendant requested that Plaintiff take over Defendant’s

   Amazon account located in Wilmington, Ohio.

22. Defendant requested that Plaintiff take over the account because, according to Amazon

   employees, Amazon requested that Defendant remove the previous Account Manager, Ron




                                                3
     Case: 1:21-cv-00586-DRC Doc #: 1 Filed: 09/10/21 Page: 4 of 9 PAGEID #: 4




   Barboza. Amazon requested Defendant to remove Mr. Barboza because he mismanaged the

   account.

23. Plaintiff understood Amazon’s concerns because the account was a complete mess when she

   started. Some of the major problems at that time included: (1) Defendant’s employees lacking

   TSA and AOA badges, including a number of employees who had started on the account when

   it opened in June 2019. The employees who lacked the badges had to be escorted by other

   people in order to go to certain parts of the account; (2) floor cleaning machines that did not

   work and no one knew how to repair them; (3) a total lack of cleaning supplies and equipment,

   requiring a number of the employees to use their own supplies; and, (4) no allocated budget to

   purchase supplies and no names of suppliers from which supplies could be ordered.

24. Immediately after Plaintiff started working on the account, she began addressing a number of

   the problems with the account. For instance, she began sending out emails to her District

   Manager, Robert Draper, and other members of Defendant’s management inquiring about the

   supplies, budget, names of suppliers, and more. She also began working on getting the required

   badges for Defendant’s employees and on fixing the floor machines.

25. Plaintiff made significant improvements on the account during the first several months she

   worked on it, receiving positive feedback from the Amazon employees. However, she could

   not make all the improvements she deemed necessary because Mr. Draper failed to provide the

   information she requested in her emails.

26. Oddly, Mr. Parrish began showing up on Plaintiff’s Amazon account in December 2019.

   Plaintiff did not understand why Mr. Parrish began showing up on the account given that he

   was neither the District Manager nor Area Manager for the account.




                                                4
     Case: 1:21-cv-00586-DRC Doc #: 1 Filed: 09/10/21 Page: 5 of 9 PAGEID #: 5




27. Plaintiff’s Area Manager was Greg Muennich. Soon after Mr. Parrish began frequenting the

   account, Mr. Muennich attempted to provide a write-up to Plaintiff during a meeting. Mr.

   Muennich claimed that the write-up was based upon information that he received from Mr.

   Parrish and Mr. Draper. During the meeting, Mr. Muennich informed Plaintiff that the write-

   up was based upon “communication” issues she supposedly was having, though he failed to

   identify with whom.

28. Plaintiff pushed back on that suggestion, showing Mr. Muennich countless emails that she had

   sent to Mr. Draper requesting items and information she needed to better service the account.

   Mr. Muennich decided not to issue Plaintiff the write-up upon seeing the evidence she

   presented regarding her attempts to communicate with other ABM employees.

29. After the meeting, Plaintiff sent Julie Klein, HR Business Partner, and Mr. Muennich an email

   stating that she felt as if she was “being harassed again by (upper) management,” referencing

   back to her work at the First Financial building when Mr. Parrish made the sexually

   discriminatory comments toward her. Plaintiff also explained, once again, why the proposed

   write-up was not supported by fact.

30. Mr. Parrish continued to show up on Plaintiff’s account during the following several weeks.

   Again, Plaintiff was confused about Mr. Parrish’s continued visits to her account given that

   he lacked any responsibility over her account.

31. On the Wednesday prior to Plaintiff’s termination, an Amazon employee, Bret l/n/u, asked for

   a meeting to discuss staffing issues on the account.

32. The meeting was attended by Mr. Draper, Plaintiff, Bret l/n/u, and Mr. Parrish. During the

   meeting, Bret l/n/u informed Mr. Draper and Mr. Parrish that he wanted Plaintiff involved in

   all audits going forward.



                                                5
     Case: 1:21-cv-00586-DRC Doc #: 1 Filed: 09/10/21 Page: 6 of 9 PAGEID #: 6




33. Strangely, Mr. Parrish responded by saying that Plaintiff did not need to be part of the audits.

    Bret l/n/u pushed back, insisting that Plaintiff be present during the audits.

34. On or around January 31, 2020, Defendant blindsided Plaintiff when they told her they were

    terminating her employment. Defendant failed to provide Plaintiff any explanation for their

    decision, stating only that they were “eliminating her position.”

35. On the day of Plaintiff’s termination, one of her Team Leads, Brian Nichols, sent Plaintiff a

    text message advising her that Defendant was replacing her with the previous Account

    Manager, Mr. Barboza.

36. Mr. Nichols also sent Plaintiff a text message that day stating that, while they were cleaning

    out her office, “Robert [Draper] made comments about you having an office and it not looking

    good [and] he said for all they know you could have been having sex in there while on the

    clock.” Mr. Nichols followed up his text message with an email to Plaintiff providing further

    details regarding Mr. Draper’s comments while they cleaned out Plaintiff’s office after

    Defendant terminated her employment.

37. In the email, Mr. Nichols states that Mr. Draper said while they were cleaning out her office,

    “she didn’t need her office on the third floor that she was having sexual relations in her office

    with her employees and with our buildings employer and that’s why everybody was so happy

    with her work.”

                                      CAUSES OF ACTION

                                           COUNT I
                      Sex Discrimination – Title VII and O.R.C. 4112 et seq.

38. Plaintiff reasserts and reincorporates all allegations in the paragraphs above as if fully rewritten

    herein.



                                                   6
     Case: 1:21-cv-00586-DRC Doc #: 1 Filed: 09/10/21 Page: 7 of 9 PAGEID #: 7




39. At all times relevant hereto, Plaintiff, as a female, is a protected person under Title VII and

    O.R.C. 4112 et seq.

40. Plaintiff was qualified for her position based upon the fact that she was hired for her position

    and performed it well for several years with positive feedback from her employees.

41. Plaintiff suffered an adverse employment action when: (1) Mr. Muennich attempted to provide

    Plaintiff a write-up that was not supported by fact; (2) Plaintiff was terminated shortly after

    complaining of being harassed by upper management; (3) Plaintiff’s position was replaced by

    the previous account manager, Mr. Barboza; and (4) Mr. Daper accused her of having sexual

    relations in her office with her employees.

42. Defendant treated Plaintiff less favorable than similar-situated male employees as Plaintiff

    endured sexually discriminatory comments about her, including accusations of her having

    sexual relations with Defendant’s employees.

43. Upon Plaintiff’s termination, Defendant replaced her position with a male.

44. Plaintiff will be able to establish that any allegedly legitimate reason for her termination was a

    pretext of discrimination.


                                          COUNT II
                    Unlawful Retaliation – Title VII and O.R.C. 4112 et seq.

45. Plaintiff reasserts and reincorporates all allegations in the paragraphs above as if fully rewritten

    herein.

46. Plaintiff engaged in protected activity under Title VII and O.R.C. 4112 et seq., by, among other

    things, sending an email to Ms. Klein and Mr. Muennich stating she felt she was being harassed

    by upper management again, referencing the previous situation in which she was discriminated




                                                   7
     Case: 1:21-cv-00586-DRC Doc #: 1 Filed: 09/10/21 Page: 8 of 9 PAGEID #: 8




   against by Mr. Parish, who made sexually discriminatory comments towards her. Plaintiff

   further explained that Mr. Muennich’s proposed write-up was not supported by fact.

47. Defendant unlawfully retaliated against Plaintiff for engaging in such protected activity by,

   among other things, terminating her employment.

48. Plaintiff was qualified for her position based upon the fact that she was hired for her position

   and performed it well for several years with positive feedback from her employees.

49. Defendant’s unlawful retaliatory conduct is causally related to Plaintiff’s protected activity

   given, among other things, the short duration between Plaintiff’s protected activities and her

   termination, and the fact that Defendant provided absolutely no legitimate basis for Plaintiff’s

   termination.

50. As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has suffered and is

   continuing to suffer from a loss of income and benefits and has experienced emotional distress

   and mental anxiety for which she should be compensated.



WHEREFORE, Plaintiff demands:

               For all Counts, monetary damages including back pay and benefits, statutory

liquidated damages, expert witness fees and attorneys’ fees and costs, and front pay, and

compensatory damages in an amount to be determined at trial, but in any event not less than

$75,000.00 and any and all other relief, which the Court deems just and appropriate.




                                                 8
     Case: 1:21-cv-00586-DRC Doc #: 1 Filed: 09/10/21 Page: 9 of 9 PAGEID #: 9




                                              Respectfully submitted,

                                              /s/ Bradley L. Gibson
                                              Bradley L. Gibson (0085196)
                                              GIBSON LAW, LLC
                                              9200 Montgomery Road, Suite 11A
                                              Cincinnati, OH 45242
                                              (brad@gibsonemploymentlaw.com)
                                              [T]: (513) 834-8254
                                              [F]: (513) 834-8253

                                              Counsel for Plaintiff




                                        JURY DEMAND

         Plaintiff demands a jury trial by the maximum persons permitted by law on all issues herein
triable to a jury.


                                                  /s/ Bradley L. Gibson
                                                  Bradley L. Gibson (0085196)




                                                 9
